IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DEPARTMENT OF CHILDREN                NOT FINAL UNTIL TIME EXPIRES TO
AND FAMILIES and                      FILE MOTION FOR REHEARING AND
GUARDIAN AD LITEM                     DISPOSITION THEREOF IF FILED
PROGRAM,
                                      CASE NO. 1D15-4198
      Appellants,

v.

T.H. & C.H., PATERNAL
GRANDPARENTS OF J.R., A
MINOR CHILD,

      Appellees.

_____________________________/

Opinion filed March 10, 2016.

An appeal from the Circuit Court for Santa Rosa County.
Marci L. Goodman, Judge.

Dennis W. Moore, Thomasina Moore, and Wendie Michelle Cooper, Sanford, for
Appellant Guardian Ad Litem Program; Dwight O. Slater, Appellate Counsel,
Tallahassee, for Appellant Department of Children and Families.

No appearance for Appellees.




PER CURIAM.

      We affirm the dependency court’s order placing J.R. with Appellees for

adoption pursuant to section 63.082(6), Florida Statutes (2015), because we find no
error in the court’s interpretation and application of the statute under the

circumstances of this case. Additionally, for what it’s worth, we note that many of

the policy concerns with the statute articulated by the dependency court at the

hearing below (and echoed by Appellants in their briefs) appear to have been

addressed by recently-approved legislation. See Fla. CS for CS for CS for SB 590,

§ 2 (2016) (Enrolled) (substantially amending § 63.082(6), Fla. Stat.).

      AFFIRMED.

WETHERELL, ROWE, and OSTERHAUS, JJ., CONCUR.




                                         2